DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 16/864,355 filed on May 1, 2020, presents claims 1-9 for examination.  The instant application claims priority to the foreign application having application No. GR20200100164 filed on March 31, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/1/2020 and on 7/23/2021 were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the use of language such as “present disclosure”. Further, it does not include a concise statement of the technical disclosure of the patent and that which is new in the art to which the invention pertains.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informality: 
para [0058], line 3, “e.g., for example”, redundant.
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1, line 11, “itemsets”, suggestion: --itemset--. Claims 2-7 are objected to for the reason because of their dependencies from claim 1.
Claim 5, line 1-2, “computing subset”, suggestion: --computing the subset--. Claim 6 is objected to for the same reason because of its dependency from claim 5.
Claim 8, line 2, “performs” suggestion: -perform[[s]]-.
Claim 8, line 6, “the locations”, suggestion: - 
Claim 8, line 7, “the record”, suggestion: -a record-.
Claim 9, line 3, “processing records”, suggestion: -processing the records-.
Claim 9, line 11, “itemsets”, suggestion: --itemset--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: claims 1-7 (computer readable medium); claim 8 (computer readable medium); claim 9 (method) YES 
Step 2A Prong 1: claim 1 recites “scanning each of the records for non-zero data; “computing subsets for each record, excluding zero-subsets; “transforming the computed subsets for each record into itemsets; “determining a support for the itemsets; “storing the itemsets in a table along with the support corresponding to each of the itemsets; and “establishing at least one association rule based at least in part on the support for at least one itemsets.…;”  that are processes that under their broadest reasonable interpretation, cover performances of limitations in the mind (“mental processes”, e.g., observation, evaluation, judgement and/or opinion). And Storing and retrieving information in memory was defined in MPEP section 2106.05(d) II as well-understood, routine, conventional activity. 
Step 2A Prong 2: Claim 1 recites additional elements (i.e., “computer readable medium”, and “one or more processors”). However, they amount no more than generic computer components. Thus, the claim is directed to an abstract idea.
Step 2B: As discussed with respect to Step 2A Prong 2, the additional element in the claim amount no more than mere instructions to be performed by using a generic computer component. Thus, the claim is directed to an abstract idea.   
Dependent claims 2-7 do not recite any additional elements. Thus, they are directed to an abstract idea.
Claims 8 and 9 recite similar or same features as claim 1 and are rejected for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Savasere et al. (An Efficient Algorithm for Mining Association Rules in Large Databases cited from IDS filed on 5/1/2020 – hereinafter Savasere) in view of Kaur et al (Advanced Eclat Algorithm for Frequent Itemsets generation, cited from IDS filed on 5/1/2020, hereinafter Kaur) and WikipediA (Association rule learning, cited from IDS filed on 5/1/2020, hereinafter WikipediA).

Regarding claim 1, Savasere teaches A non-volatile computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method for discovering association rules by processing records in a dataset having records and attributes (section 4 Performance Comparison), the method comprising: 
transforming the computed subsets for each record into itemsets (sections 3.1 and 3.2); 
determining a support for the itemsets (sections 3.1 and 3.2); 
establishing at least one association rule based at least in part on the support for at least one itemsets (section 3.3 Discovering Rules).
Savasere does not explicitly teach 
scanning each of the records for non-zero data; 
computing subsets for each record, excluding zero-subsets; 
storing the itemsets in a table along with the support corresponding to each of the itemsets;
However, Kaur teaches 
scanning each of the records for non-zero data (section IV, the algorithm scans each of the records for itemset which is non-zero data); 
storing the itemsets in a table along with the support corresponding to each of the itemsets (Table 2 shows itemset and support in a table);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Savasere with Kaur because it saves time as suggested by Kaur (see Introduction).
Neither Savasere nor Kaur explicitly teaches 
computing subsets for each record, excluding zero-subsets; 
However, WikipediA teaches 
computing subsets for each record, excluding zero-subsets (p2, Definition, “Each transaction in D has a unique ID and contains a subset of the items in I”, from this definition, one of ordinary skill in the art would be able to compute subsets for each record/transaction, excluding zero-subsets); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Savasere and Kaur with WikipediA because it provides useful concepts and definitions as suggested by WikipediA (see P2-3).

Regarding claim 2, Savasere as modified by Kaur with WikipediA teaches A non-volatile computer readable medium as defined in claim 1, Savasere further teaches wherein the at least one association rule is based on a ratio of the support for the at least one itemset, and support for at least one another itemset (section 3.3).

Regarding claim 3, Savasere as modified by Kaur with WikipediA teaches A non-volatile computer readable medium as defined in claim 1, Savasere further teaches further comprising determining a confidence value of the at least one association rule; and wherein establishing the at least one association rule further comprises: 
establishing a threshold confidence value and comparing the confidence value of the at least one association rule to the threshold confidence value (section 3.3).

Regarding claim 4, Savasere as modified by Kaur with WikipediA teaches A non-volatile computer readable medium as defined in claim 3, Savasere further teaches wherein the threshold confidence value is a minimum confidence value and establishing the at least one association rule comprises determining that the confidence value of the at least one association rule exceeds the threshold confidence value (section 3.3)..

Regarding claim 7, Savasere as modified by Kaur with WikipediA teaches A non-volatile computer readable medium as defined in claim 1, Savasere further teaches wherein establishing the at least one association rule comprises determining a likelihood of an association between at least one attribute in the dataset and at least one other attribute in the dataset (section 3.3, wherein a is at least one attribute and (l-a) is at least one other attribute, the rule is about the association between the attributes).

Regarding claim 9, it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 9. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Savasere in view of Kaur and WikipediA as applied to claim 1, in further view of Dupont et al (US 10491240 B1, -- hereinafter Dupont).

Regarding claim 5, Savasere as modified by Kaur with WikipediA teaches A non-volatile computer readable medium as defined in claim 1, but does not explicitly teach wherein computing subsets for each record comprises creating a binary table of the subsets.
However, Dupont teaches 
wherein computing subsets for each record comprises creating a binary table of the subsets (Table 4, wherein Prefix Code column indicates number of bits in the VLC binary code, and 00 represents 2 bits which reads on the subset of the instant claim. The first four rows in the VLC column read on a binary table of the subset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Savasere, Kaur and WikipediA with Dupont because it provides binary tables to facilitate encoding as suggested by Dupont (see col 9, lines 10-30).

Regarding claim 6, Savasere as modified by Kaur, WikipediA and Dupont teaches A non-volatile computer readable medium as defined in claim 5, Savasere further teaches wherein the binary table excludes an all zero row of the binary table (section 3.2 wherein each partition reads on the binary table, the calculation of support for a candidate itemset in that partition effectively excludes all zero row of the binary table).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Savasere in view of Kaur and Dupont.

Regarding claim 8, Savasere teaches A non-transitory computer readable medium storing instructions, which when executed by one or more processors performs a method for extracting association rules from a dataset having records and attributes (section 4 Performance Comparison), the method comprising: 
for each record in the dataset: 
determining the locations of non-zero values (section 3.2 wherein determining support for a candidate itemset reads on determining the locations of non-zero values); 
using at least one itemset and support from the table to establish at least one association rule for the dataset (section 3.3).
Savasere does not explicitly teach 
defining a table of itemsets and support; 
creating a binary subset table having all possible subsets for the record; 
transforming the binary subset table into an expanded subset table having all possible itemsets for the record; and 
for each itemset for the record, adding the itemset to the table if the itemset is not already in the table, and incrementing the support associated with the itemset if the itemset is already in the table; 
wherein, after all the itemsets for all the records of the dataset are included in the table, each row of the table represents an itemset and support for the itemset; 
However, Kaur teaches
defining a table of itemsets and support (Kaur, Table 1);  
transforming the binary subset table into an expanded subset table having all possible itemsets for the record (Kaur, Table 1); and 
for each itemset for the record, adding the itemset to the table if the itemset is not already in the table, and incrementing the support associated with the itemset if the itemset is already in the table (Kaur, table 2); 
wherein, after all the itemsets for all the records of the dataset are included in the table, each row of the table represents an itemset and support for the itemset (Kaur, table 2); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Savasere with Kaur because it saves time as suggested by Kaur (see Introduction).
Neither Savasere nor Kaur explicitly teaches 
creating a binary subset table having all possible subsets for the record; 
However, Dupont teaches 
creating a binary subset table having all possible subsets for the record (Table 4, wherein Prefix Code column indicates number of bits in the VLC binary code, and 00 represents 2 bits which reads on the subset of the instant claim. The first four rows in the VLC column read on a binary table of the subset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Savasere and Kaur with Dupont because it provides binary tables to facilitate encoding as suggested by Dupont (see col 9, lines 10-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example Perrizo is cited for teaching System And Method For Organizing, Compressing And Structuring Data For Data Mining Readiness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192/2194